Citation Nr: 1524303	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or Agent Orange, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her brother

ATTORNEY FOR THE BOARD

Riley Michel

INTRODUCTION

The Veteran, who died in February 2003, served on active duty from February 1967 to November 1970.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the claim was subsequently returned to the Regional Office (RO) in Des Moines, Iowa.

The appellant and her brother testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).  At the hearing, the appellant requested that the record be held open for 60 days to allow for the submission of additional evidence, and the record was held open for this period.  See 38C.F.R. § 20.709 (2013).  The appellant submitted a statement from Dr. M.A.R., M.D. that is associated with Virtual VA.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or Agent Orange, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT
 
1.  In an unappealed May 2005 decision, the RO denied the appellant's claim.  The appellant did not appeal the decision, nor submit new and material evidence within the appeal period.
 
2.  Evidence added to the record since the May 2005 decision is not cumulative or redundant of evidence then of record, and relates to an unestablished fact necessary to establish service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW
 
1.  The May 2005 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted with regard to the claim of entitlement to service connection for the cause of the Veteran's death, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, in the May 2005 decision, the RO denied the appellant's claim on the ground that the evidence of record failed to show that the Veteran's death was related to his active service.  The appellant did not express disagreement with the May 2005 decision nor was additional evidence pertinent to her claim associated with the claims file within one year of the May 2005 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2005 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In June 2011, the appellant submitted an application to reopen her claim for service connection for the cause of the Veteran's death.  In a September 2011 rating decision, the Pension Management Center reopened and denied the claim on the merits.  The appellant filed another claim in October 2011, and the Pension Management Center denied reopening the claim in April 2012.  The Board must now make an independent assessment concerning the claim to reopen before evaluating the claim on the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the cause of the Veteran's death is related to his period of active service. 

Pertinent evidence that was added to the record after May 2005 includes the following:  (1) statements by the appellant in her October 2011 application for benefits in which she asserted that the Veteran had asbestos-related lung and gastrointestinal/colon and metastatic liver cancer, (2) a statement by Dr. J.A.O., M.D., in January 2012 which he stated that "in regards to [the Veteran], he was diagnosed in February 2002 with metastatic colon cancer and his asbestos related lung disease with pleural plaque cannot be ruled out as contributory factor towards his death", (3) statements by the appellant in her June 2012 Notice of Disagreement in which she asserted that the Veteran was exposed to asbestos aboard the U.S.S. Duncan and U.S.S. Crockett, but was not exposed to asbestos during his post-service occupation, (4) the appellant's statements in her January 2013 formal appeal that the Veteran had an asbestos-related lung condition that contributed to his death, (5) the appellant's testimony before the undersigned that the Veteran told her that he was aboard the U.S.S. Duncan when it was hit and that he had to load crates of food onto ships, both requiring him to set foot on Vietnam, and (6) a statement by Dr. M.A.R., M.D., in April 2015 that stated "the etiology of [the Veteran's] cancer was not clear at the time of his diagnosis.  It seemed highly unusual to have widely metastatic colon cancer at the relatively young age of 53 with no family history of colon cancer.  Apparently, [the Veteran] did have service related exposure to both Agent Orange and asbestos, but it is not clear whether either of these factors could have played a role in his cancer diagnosis."

The Board notes that for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that, generally, a new theory of entitlement cannot be the basis to reopen the claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Because the appellant's report that the Veteran was exposed to asbestos in service, taken in conjunction with the statement by Dr. J.A.O., is pertinent evidence that was absent at the time of the May 2005 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for the Veteran's cause of death. 

The Board finds that this evidence triggers VA's duty to obtain an opinion regarding the etiology of the Veteran's cause of death.  Thus, the Board finds that it must reopen the appellant's claim.  See Shade, 24 Vet. App. at 118.  To this extent, the appeal is granted.

ORDER

New and material evidence having been submitted, reopening of the claim for service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or Agent Orange, is granted.


REMAND

The Veteran's certificate of death lists metastatic adenocarcinoma of the colon as the cause of death.  

The appellant contends that the Veteran's asbestos-related lung condition with pleural plaque caused or materially contributed to the cause of his death.  Alternatively, she contends that the Veteran's metastatic adenocarcinoma of the colon was related to his exposure to asbestos and/or Agent Orange while serving on the U.S.S. Duncan and U.S.S. Crockett.  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual addresses these claims.  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part IV.ii.2.C.9. It provides that VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran's DD Form 214, Report of Transfer or Discharge, shows that his military occupational specialty (MOS) was ordnance mechanic, and he served aboard the U.S.S. Duncan, though not aboard the U.S.S. Crockett.  In the April 2012 rating decision and the December 2012 statement of the case, the AOJ noted that "[t]he Navy has provided information showing that the position of seaman holds a minimal probability of exposure to asbestos."  It is unclear where this information is located, as it does not appear to be of record. Additionally, the Veteran's MOS was ordnance mechanic, which is more specific than seaman, as discussed by the AOJ.  Prior versions of the M21-1 document that "some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc."  See Historical M21-1, Part 7.21b.  It is unclear to the Board whether an ordnance mechanic would fall into these categories of exposure.  Thus, the Board finds that the AOJ must provide information as to whether a Navy ordnance mechanic is likely to have been exposed to asbestos.

Private medical records note "pleural plaques with calcification, possibly reflecting changes of prior asbestos exposure".  As noted above, in January 2012 Dr. J.A.O. stated that "in regards to [the Veteran], he was diagnosed in February 2002 with metastatic colon cancer and his asbestos related lung disease with pleural plaque cannot be ruled out as contributory factor towards his death".  However, this opinion is inadequate for adjudication purposes as it provides no rationale for its conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

If exposure as an ordnance mechanic is found to be likely, the AOJ should obtain a VA medical opinion regarding the etiology of the Veteran's cause of death.  See 38 U.S.C.A. § 5103A (a); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a Navy ordnance mechanic is likely to have been exposed to asbestos in conjunction with duties performed from  1967 to 1970. If there is official VA, Navy, Department of Defense, or other documentation to account for probability of exposures based on different military occupational specialties, ensure that it is made a part of the record. 
 
2.  If exposure to asbestos is found to be probable, transfer access to the electronic claims file to an appropriate VA clinician to obtain a medical opinion addressing the etiology of the cause of the Veteran's death.  After reviewing the claims file and noting that such review occurred, the evaluating clinician should comment on the following:

a.  Whether it is at least as likely as not that the Veteran's pleural plaques with calcification were related to any confirmed asbestos exposure in service.  
b.  If so, whether the Veteran's pleural plaques with calcification contributed substantially or materially to the cause of the Veteran's death.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.
 
3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


